PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Seligman’s alleged misconduct. Seligman tendered a conditional guilty plea for consent judgment,* acknowledging his violation of article XI, Rules 11.02(3)(a) and (b), and Disciplinary Rules 1-102(A)(1), (3), (4) and (6) of the Code of Professional Responsibility. The referee recommended that Seligman be found guilty in accordance with his conditional plea and be disbarred from the practice of law in the State of Florida for a period of three (3) years.
Neither side contests the referee’s report which we hereby adopt. Stanley L. Selig-man is disbarred from the practice of law for a period of three (3) years effective immediately.
Judgment for costs in the amount of $229.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.

 We feel It unnecessary to publish the full text of the plea. The Court file is open for inspection.